DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the Pre-Appeal Conference request filed 1/19/2021 and the Pre-Brief Appeal Conference decision mailed 2/2/2021. Due to the arguments presented, the rejection under 35 USC 103 previously presented has been updated as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 15-20 are rejected under 35 USC 103 for being unpatentable over US Patent Application Pub. 2016/0100909 A1 to Wollowick et al. (“Wollowick”) in view of US Patent Application Pub. 2012/0194505 A1 to Beck (“Beck”) in further view of NPL “Computer Templating of Hip Resurfacing Arthroplasty” to Slover et al. (“Slover”):

Regarding claim 1:
Wollowick teaches a method comprising: displaying, on a display screen, an image of at least a portion of a hip of a patient: superimposing a template of a hip component on the image ([0129]- image of a patient’s hip can be obtained via an X-ray image. Template of hip implant or hip component replacement can be superimposed onto the hip image.);
implanting a physical hip component at the hip of the patient; with the physical hip component implanted, measuring a physical distance between the anatomical landmark on the hip and the location on the physical hip component, the physical distance being different than the planned distance
repositioning the template of the hip component on the image to match the physical distance between the anatomical landmark and the location on the physical hip component as measured ([0244]- the template of the femoral stem can be rotated to match the intraoperative image to match the physical distance);
determining, by the processor, an updated change value in the at least one of the leg length, the offset, or the AP position, wherein the updated change value is based upon the template of the hip component being repositioned on the image to match the physical distance as measured; outputting the updated change value in the at least one of the leg length, the offset or the AP position ([0244]-the template of the femoral stem can be rotated to match the intraoperative image to match the physical distance. In Figure 65, the template shown is rotated with the display button on marker 1806 so the template image can match the intra-operative image. [0246]-This gives the system the pre-operative and intra-operative data to find the length differences. [0247]- The updated results for the changed values of offset and leg length is shown in the system on display as seen in Figure 66, marker 1812’. Further, Figure 68B shows the process of the system where the distance between shoulder and greater trochanter (the physical distance) are used to position the template); and
either repositioning the physical hip component as implanted at the hip of the 34patient or implanting a different physical hip component at the hip of the patient and 35repeating the measuring, the repositioning the template, the determining the updated 36change value, and the outputting the updated change value steps
However, Wollowick does not teach:
positioning the template of the hip component at a planned location relative to the at least a portion of the hip 
with the template of the hip component positioned at the planned location, determining, by a processor, a planned change in at least one of a leg length, an offset, or 10an anterior-posterior (AP) position for the hip, wherein the planned change is based on iithe template of the hip component superimposed on the image at the planned 12location 
with the template of the hip component positioned at the planned location, determining, by the processor, a planned distance between an anatomical landmark on the image and a location on the template of the hip component 
outputting the planned change and the planned distance 
Beck however teaches that it was well known in the art of orthopedic surgery that a template of parts of a hip implant can be positioned over (superimposed) over a radiographic image (medical image of the patient’s hip) [0097]. This positioning makes the system determine an estimated or planned change of leg length and offset for the patient for when the surgery is performed [0091]. This calculated distance from positioning the implant components can be used to influence what could happen post-operation [0094]. 
Therefore, it would have been obvious to one of ordinary skill in the art of orthopedic surgery before the effective filing date of the current invention to modify Wollowick to include a pre-operative planning step of analyzing preoperative hip images and implant templates for estimating planned changes as taught by Beck to provide a less invasive and accurate planning step.
Additionally, Slover teaches that it was well known in the art of orthopedic surgery that when a template is placed over an image of a patient’s hip, a distance can be calculated by computer software between two points, specifically the distance between a reference pin (which is positioned where the implant would be) and the greater trochanter. The line, which is calculated to be 80 mm in this example, spans between a part of the template and a point on the greater trochanter as shown in the figure [noted on Fig. 18.5, page 187]. Additionally, see [left and right columns, page 186] and how the distance that needs to be calculated by software is important for the placement of the implant template which will be used for pre-operative planning for implant placement.
Therefore, it would have been obvious to one of ordinary skill in the art of orthopedic surgery before the effective filing date of the current invention to modify Wollowick/Beck to include a pre-operative planning step of analyzing preoperative hip images and implant templates for determining a planned distance taught by Slover to provide a less invasive and more accurate planning step.

Regarding claim 2:
Wollowick/Beck/Slover discloses all the limitations of claim 1. Wollowick further discloses the method of claim 1 wherein the template of the hip component represents at least one of: a broach; a femoral hip stem; a prosthetic neck portion; a prosthetic femoral head; an acetabular cup; or an acetabular liner (Figure 73 shows the template of the hip prosthesis the template of the hip prosthesis that can consist of, as shown in step 2422, a femoral stem, acetabular cup, femoral head, the neck portion, and other portions of the prosthesis).


Wollowick/Beck/Slover discloses all the limitations of claim 1. Wollowick further discloses the method of claim 1 wherein the template of the hip component represents a hip stem component ([0239, Figure 66]- the femoral stem template is representing the component).

Regarding claim 4:
Wollowick/Beck/Slover discloses all the limitations of claim 3. Wollowick further discloses wherein the anatomical landmark is a greater trochanter or a lesser trochanter and the location on the template of the hip component is a shoulder of the hip stem component (Figure 9 shows a landmark on the greater trochanter, Figure 26 shows the lesser trochanter as being a femoral reference point. [0243]- the system identifies distance between shoulder of implant and greater trochanter. The lesser trochanter can also be used as a femoral landmark as seen in [0221]).

Regarding claim 7:
Wollowick/Beck/Slover discloses all the limitations of claim 1. Wollowick further discloses wherein the determining the updated change value is performed in real-time ([0246]- proactive and automatic analysis can be done when a user modifies implant template to determine change of length during an implant procedure).

Regarding claim 8:
Wollowick/Beck/Slover discloses all the limitations of claim 1. Wollowick further discloses the superimposing a second template of a second hip component on the image of the at least a portion of the hip or on a second image of the at least a portion of the hip for evaluating the second hip component ([0246]- another template could be used at the user’s discretion. [0235], Figure 65- femoral stem component (the template of a hip component) shown on marker 1804 is superimposed on the pre-operative image of a femur, where the display is a portion of the hip.);
determining, by the processor, a revised change value in the at least one of the leg length, the offset, or the anterior-posterior (AP) position, wherein the revised change value is based upon a substitution of the template of the hip component with the second template of the second hip component that is different from the template of the hip component; and outputting the revised change value (([0246], [0247]- another template could be used at the user’s discretion and this can change the offset and leg length change calculations).

Regarding claim 9:
Wollowick/Beck/Slover discloses all the limitations of claim 8. Wollowick further discloses determining, by the processor, a revised planned distance between the anatomical landmark on the image of the at least a portion of the hip or on the second image of the at least a portion of the hip and a location on the second template of the second hip component; and outputting the revised planned distance ([0235]- user can select a different implant template used in surgery and this will change the distance calculation)

Regarding claim 15, the claims are rejected in view of Wollowick/Beck/Slover in a matter similar to the rejection of claim 1.



Regarding claim 16, the claims are rejected in view of Wollowick/Beck/Slover in a matter similar to the rejection of claim 4.

Regarding claim 17, the claims are rejected in view of Wollowick/Beck/Slover in a matter similar to the rejection of claim 8.

Regarding claim 18, the claims are rejected in view of Wollowick/Beck/Slover in a matter similar to the rejection of claim 9.

Regarding claim 20, the claim is rejected in view of Wollowick/Beck/Slover in a matter similar to the rejection of claim 7.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2016/0100909 A1 to Wollowick et al. (“Wollowick”) in view of US Patent Application Pub. 2012/0194505 A1 to Beck (“Beck”) in further view of NPL “Computer Templating of Hip Resurfacing Arthroplasty” to Slover et al. (“Slover”) in further view of U.S. Patent Application Pub. 2009/0270868 A1 A1 to Park et al. (“Park”):

Regarding claim 5:
Wollowick/Beck/Slover discloses all the limitations of claim 1. Wollowick however does not disclose the following:
wherein the image of the at least a portion of the hip is two-dimensional (2D) or three-dimensional (3D) 
However, Park teaches that it was well known by one of ordinary skill of the art of orthopedic surgery to represent part of a joint such as a hip in a 2D space from medical images and take multiple 2D images to make 3D representation of the bone [0109, 0110].
Therefore, it would have been obvious to one of ordinary skill in the art of orthopedic surgery before the effective filling date of the claimed invention to modify Wollowick/Beck/Slover to use 3D or 2D images as taught by Park in order to have a more realistic representation of a patient’s hip to further aid in replacement surgery.

Regarding claim 6:
Wollowick/Beck/Slover discloses all the limitations of claim 1. Wollowick however does not disclose the following:
wherein the image of the at least a portion of the hip includes a three-dimensional (3D) model.
However, Park teaches that it was well known by one of ordinary skill of orthopedic surgery to represent part of a bone such as the hip in 3D [0109, 0110].
Therefore, it would have been obvious to one of ordinary skill in the art of orthopedic surgery before the effective filling date of the claimed invention to modify Wollowick/Beck/Slover to use 3D hip images as taught by Park in order to have a more realistic representation of a patient’s hip to further aid in replacement surgery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686